Citation Nr: 1210138	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  09-11 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 



INTRODUCTION

The Veteran had active military service from November 1967 to April 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, in which the RO denied the Veteran's increased rating claim for a disability rating for PTSD greater than 30 percent.  The Veteran appealed this rating determination. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

PTSD is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: impairment of short-term memory; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  PTSD has not been shown to be productive of occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to such symptoms as: impaired impulse control; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; difficulty in adapting to stressful circumstances (including work or a work like setting); and/or an inability to establish and maintain effective relationships.  


CONCLUSION OF LAW

The criteria for a disability rating for PTSD of 50 percent, but no higher, have been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran filed his increased rating claim in June 2008.  He was notified of the provisions of the VCAA by the RO in correspondence dated in June 2008.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  Subsequently, the claim was reviewed and a supplemental statement of the case (SSOC) was issued in June 2011.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  Subsection (b)(3) was also added and notes that no duty to provide § 5103(a) notice arises "[u]pon receipt of a Notice of Disagreement" or when "as a matter of law, entitlement to the benefit claimed cannot be established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  Notice as to this matter was also provided in the June 2008 letter.

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  A review of the claims file also shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  His service treatment records, post-service VA treatment records, and Social Security Administration (SSA) disability records have been obtained and associated with his claims file.  The Veteran has also been provided with VA medical examinations in September 2008 and March 2011 to assess the current nature of his PTSD.  The Board finds that the examinations were adequate to allow proper adjudication of the issue on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable diagnostic code, and considered the full history of the disability.  The Board finds the case is adequately developed for appellate review.

Factual Background

In May, August and November 2007, and February 2008 VA progress notes, the examiner noted the Veteran was dressed appropriately, showed no grossly disorganized or catatonic behavior.  His speech was appropriate with logical association and no pressured speech.  His mood was chronically low, and his affect is appropriate to the mood, without apparent flattening.  The Veteran reported no current suicidal or homicidal thoughts or intentions.  He expressed no frankly delusional ideas, no acute auditory or visual hallucinations, and no signs of bizarre grandiose ideation.  The Veteran was fully oriented with concentration intact and memory functions normal for his age.  The diagnosis was PTSD with an assigned GAF score of 35.  In a November 2007 VA progress note, the examiner noted a somewhat better mood. 

During a March 2008 SSA psychological assessment, the Veteran reported he is able to attend to activities of daily living without assistance.  The examiner noted moderate social isolation was indicated.  He reported he gets extremely anxious when he is in crowds of people.  Upon mental status testing, the examiner found the Veteran was clean and neat with adequate grooming and hygiene.  Speech was relevant, coherent, and of normal volume and tone.  Eye contact was good with sporadic off gazing.  He was alert and fully oriented.  His mood appeared to be mildly anxious.  His affect was constricted and mood congruent.  There was no evidence of current hallucinatory activities.  There were no delusions elicited.  There was no evidence of current suicidal ideation, intent or plan.  His thoughts appeared to be logical and goal directed.  Insight and judgment appeared to be appropriately developed.  The diagnoses were PTSD and alcohol dependence with an assigned GAF score of 55.  The examiner noted that his ability to maintain regular attendance in the workplace, perform work activities on a consistent basis, and completing a normal workday or workweek without interruption from psychiatric condition appeared to be moderately impaired.  He does seems capable of accepting instruction from supervisors and his ability to interact with coworker and the public as well as coping with routine stressors encountered in competitive work appears to be moderately impaired.  

During a September 2008 VA examination, the Veteran reported that since the last examination he has had regular treatment through the VA for his PTSD symptoms, though in recent times had some trouble making appointments due to lack of transportation.  He has not seen a psychiatrist since February 2008.  The Veteran reported he continued to work regularly, and his bosses like his performance and his sense of humor.  He reported some PTSD symptoms on the job, including flashbacks, but he does not tell his employers because he knows they are not real and he seems to be able to continue his work adequately.  He reported having some friends that he will see occasionally, and that he likes to stay around the house with his girlfriend.  He is able to go out adequately on various errands though feels compelled to go in and out quickly due to some hypervigilance.  He dislikes large groups which cause anxiety.  He reported doing less fishing and hunting, but not due to PTSD but due to financial and transportation difficulties.  

Upon mental status examination, the examiner found his affect was broad and his mood appeared relatively euthymic or within normal limits.  There was no impairment of thought processing or communication nor were there any delusions. The Veteran complained of "hallucinations" though the examiner noted they were not classic psychotic hallucinations but more suggestive of some flashback experiences.  There appeared to be no true psychotic hallucinations.  His eye contact and behavior were appropriate and the Veteran reported periodic suicidal thoughts, especially when dealing with upsetting intrusive memories of the war.  He was not feeling that way at the moment and denied any intent whatsoever to act on them.  He denied homicidal thinking.  He does adequate with personal hygiene and basic activities of living.  His memory appeared intact, and his speech was within normal limits.  There were no panic attacks.  The Veteran reported that he stays depressed most of the time, and that his sadness becomes worse if he is thinking about Vietnam.  He notes some irritability and frequent anxiety.  His impulse control was adequate, and his sleep fluctuates depending on nightmares.  The diagnosis was PTSD with an assigned GAF score of 52.  It was further noted that the Veteran has limited social interactions, and an alcohol problem.  

In a November 2009 VA progress note, the Veteran complained of nightly nightmares and wakes in a cold sweats.  He also complained of daily war memories and dissociative flashbacks with hypervigilance.  He reported he works as a security guard.  Upon mental status examination, the examiner found his appearance was normal, and he was appropriately groomed with fair personal hygiene.  He had no psychomotor agitation or retardation.  His attitude was pleasant and polite.  His speech was fluent and coherent with no pressure or latency.  His mood was "anxious, kind of nervous" as he was "seeing a new doctor."  His affect was anxious, appropriate, and congruent to mood.  He denied any hallucinations.  His thought flow was spontaneous, linear, logical, and goal directed.  He had no delusions and no paranoia.  He denied suicidal and homicidal ideation.  His memory was intact and his attention, judgment, and impulse control were fair.  The diagnoses were PTSD and alcohol dependence with an assigned GAF score of 55.  

In a subsequent November 2009 VA progress note, the Veteran reported he was "let go" of his security job and this increased his stress, anxiety, and depression with angry irritability surfacing with "in your face" confrontive kind of remarks.  He denied any suicidal or homicidal ideation.  He reported emotional numbing that has distanced him from his family and has caused him to react "without feelings" in his relationship with his family.  

In a July 2010 VA progress note, the Veteran reported he has been a loaner since returning from Vietnam.  Upon mental status examination, the Veteran had normal appearance, was appropriately groomed and had fair personal hygiene.  His activity was normal with no psychomotor agitation or retardation.  His attitude was pleasant, polite, and cooperative.  His speech was fluent and coherent with no pressure or latency.  His mood was "fine right now."  His affect was mildly anxious, appropriate, and congruent to mood.  He denied hallucinations.  His thought flow was spontaneous, linear, logical, and goal directed.  His thought content had no delusions or paranoia.  He denied suicidal and homicidal ideation.  He was oriented to all spheres.  His memory was intact and his judgment was fair.  He had good impulse control.  The diagnosis was PTSD, alcohol dependence, and nicotine dependence with an assigned GAF score of 55. 

During a March 2011 VA examination, the examiner noted that the Veteran was not employed, but that he was fired when he refused to take a job 40 miles from his home and it was not the result of PTSD.  The Veteran reported he has a number of friends and some of them live in the same apartment complex and they see each other most days and visit each other at times as well to talk or to have cookouts.  The Veteran enjoys some fishing at times as well as hunting during the season.  He watches televisions, reads, and does household tasks.  The Veteran dislikes going out in crowded situations and avoids them though he does get out in public to run his errands such as to the grocery store.  He will occasionally attend a restaurant, but wants to go when the crowds are minimal.  He reported a decrease in his alcohol consumption and denied violent or assaultive behavior or suicide attempts.  

Upon mental status examination, the Veteran affect was broad and his mood appeared euthymic.  There was no impairment of thought processing or communication nor were there any delusions.  The Veteran continued to have no true psychotic type of hallucinations, but he continued to report flashbacks regarding wartime events.  Eye contact and behavior were appropriate.  The Veteran reported that suicidal thoughts have crossed his mind in the past, but he is not presently feeling this way and denied any actually intent.  He denied homicidal thinking.  He was oriented, but complained of some vague, short-term memory difficulties.  The examiner noted that this does not appear to be severe memory dysfunction.  He does adequately with basic activities of daily living.  He reported that ever since Vietnam, he has had a habit of somewhat poor personal hygiene, often skipping four or five days and sometimes more without showering.  This does not appear to be due to any cognitive dysfunction or any actual mood problems as he reports it is not due to lack of motivation or energy, but that it is a longstanding habit since his time in the military.  The Veteran was mildly disheveled and the examiner noted that he did not mention the hygiene issues during his last examination.  There was no obsessive-compulsive behavior and speech was within normal limits.  The Veteran reported anxiety occasionally, though not daily.  He reported a number of things bring on anxiety including his family situation, bills, and finances.  He also reported anxiety related to vigilance.  The examiner noted the Veteran's mood fluctuates between adequate or average to low, and depressed due to family, finance, and Vietnam stressors.  Impulse control was adequate with no severe anger outbursts.  He complained of ongoing sleep problems.  The diagnoses were PTSD and alcohol dependence with an assigned GAF score of 54. 

Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate when the factual findings show distinct time periods during which the service-connected disability exhibits symptoms that would warrant different disability ratings for each distinct period.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2011).  In addition, where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2011).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

In this case, the Veteran is currently assigned a 30 percent disability for PTSD under Diagnostic Code 9411.  

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the general rating formula for mental disorders, a 30 percent rating is warranted for PTSD if one exhibits occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (i.e., forgetting names, directions, and recent events).

A 50 percent evaluation is warranted for PTSD if one exhibits occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted for PTSD if one exhibits occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. §§ 4.130.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social and occupational functioning on a hypothetical continuum of mental health-illness.  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994); see also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 31-40 indicates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) (Fourth Edition); see also 38 C.F.R. § 4.130; Carpenter, supra.  

Analysis

In view of the relevant evidence, the Board finds that the Veteran is entitled to a 50 percent disability rating, but no higher. 

The Veteran's PTSD has been manifested by flashbacks, depressed mood, nightmares, broad affect, irritable and depressed mood, fair hygiene, and some suicidal thoughts.  In a March 2008 SSA assessment, the examiner found the Veteran had moderate impairment in occupational function and moderate social isolation.  The Board finds that the criteria for a 50 percent rating are met because the PTSD is manifested by occupational and social impairment with reduced reliability and productivity.

It is recognized that the Veteran has had very occasional suicidal ideation, although he has specifically denied any actual intent.  Regardless, such a symptom can be consistent with the criteria for a higher disability rating under DC 9411.  Notwithstanding, the Board finds this symptom to be an anomaly in that the Veteran's overall disability picture clearly does not accord with a higher disability rating.  In this regard, the Veteran's demonstrated symptoms do not include those other symptoms indicative of a 70 percent disability rating, namely:  impaired impulse control - the Veteran's impulse control has been described on examinations as from fair to adequate; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively - panic attacks have not been shown and although the Veteran indicated in 2008 that he stays depressed most of the time, such depression has not been objectively manifested on examination; difficulty in adapting to stressful circumstances (including work or a work like setting) - it was noted in the 2008 examination that the Veteran adapted to his PTSD symptoms on the job and was able to continue his work adequately; and an inability to establish and maintain effective relationships - the Veteran has generally been described as pleasant and polite, and although he describes himself as a loner, he reported that he had a number of friends whom he visits almost daily.  

Moreover, the Veteran's demonstrated symptoms clearly do not include any of those indicative of a 100 percent disability rating, namely:  gross impairment in thought processes or communication, grossly inappropriate behavior, persistent danger of hurting self or others, persistent delusions or hallucinations, intermittent inability to perform activities of daily living, disorientation to time or place, memory loss for names of close relatives, own occupation, or own name to warrant a total disability rating.  Therefore, the Board finds a rating in excess of 50 percent is not warranted.

Additionally, the Board observes that GAF scores found in VA progress notes dated from May 2007 to February 2008 GAF scores of 35, indicates some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (see discussion of GAF scale score above).  However, the Board finds these assigned GAF scores to be inconsistent with the Veteran's contemporaneous mental status examinations at that time.  At no point between May 2007 and February 2008 did the examiner note findings of impairment in reality testing or major impairment such as work, family relations, judgment, thinking or mood.  In fact, at that time, the Veteran was working full time and lived with a girlfriend.  GAF scores assigned in SSA and VA examinations dated from March 2008 to March 2011 are all within the 51 to 55 range.  A score in that range indicates moderate symptoms or moderate difficulty in social, occupational, or school functioning which is consistent with a 50 percent disability rating.   

The Board acknowledges the Veteran and his representative contend that his PTSD is more severely disabling.  While the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he has observed and is within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  The Veteran is not a licensed medical practitioner and is not competent to offer opinions on questions of medical causation or diagnosis.  See Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Finally, the Board has also considered whether referral for extraschedular consideration is suggested by the record.   In Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.   First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate the disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In the case at hand, there is no objective evidence that the disability picture presented is exceptional or that schedular criteria are inadequate.  The symptoms which he experiences are listed in the criteria for rating psychiatric disorders.  In this case, the Board finds there is no evidence of any unusual or exceptional circumstances that would take the Veteran's case outside the norm so as to warrant the assignment of an extraschedular rating during the appeal period.  While the Board notes that the Veteran complained that his PTSD interfered with his employment, there is simply no objective evidence showing that the PTSD has resulted in marked interference with employment (i.e., beyond that contemplated in the assigned rating).  Consequently, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to a disability rating of 50 percent for posttraumatic stress disorder (PTSD), but no higher, is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


